*663MEMORANDUM **
Levon Melikyan, a native of the former Soviet Union and citizen of Russia, petitions for review of a Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and deny the petition for review.
The government’s expert testimony and investigation reports from the United States embassy in Moscow provide substantial evidence to support the IJ’s finding that Melikyan submitted false documents. See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir.2004). Because the genuineness of these documents went to the heart of Melikyan’s asylum claim, substantial evidence supports the IJ’s adverse credibility determination. See id. In the absence of credible evidence, Melikyan’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Melikyan’s CAT claim is based on the same evidence the IJ found not credible, and he points to no other evidence to show it is more likely than not he would be tortured if he returns to Russia, his CAT claim fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.